SHARON KELLER                                   Court of Criminal Appeals                                   Abel Acosta

 PRESIDING JUDGE                                                                                                CLERK
                                                  EO. BOX 12308, CAPITOL STATION'                            5 12-463-1551

LAWRENCE E. MEYERS
                                                      AUSTIN, TEXAS 78711                                 SIAN R. SCHILHAB
TOM PRICE
                                                                                                           GENERAL COUNSEL
PAUL WOMACK
                                                                                                             5 12-463-1 597
CHERYL JOHNSON

MIKE KEASLER

BARBARA P.      HERVEY
CATHY COCHRAN
                                                   June 18,2014
ELSA ALCALA
 JUDGES




          Presiding Judge
          81st District Court
          Atascosa County
          1 Courthouse Circle Drive, Ste. 206
          Jourdanton, TX 78026

                                                   Re:     Pedro Solis Sosa
                                                           AP-76,674

          Dear Judge:

                 Enclosed herein is a corrected order entered by this Court regarding the above-referenced
          applicant.

                   Thank you for your assistance in this matter.           Please let me know if you have any
          questions.
                                                   Sincerely,




                                                   Sian R. Schilhab
                                                   General Counsel
          cc:      District Attorney
                   Atascosa County
                   1327 3rd St.
                   Floresville, TX 78114

                   Cynthia E. Orr
                   Attorney at Law
                   310 St. Mary's St.
                   29th Floor Tower Life Bldg.
                   San Antonio, TX      78205



                            Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                                 website: www.cca.courts.state.tx.us